OPINION — AG — **** COURT REPORTERS — RETIREMENT SYSTEM-MEMBERS **** COURT REPORTERS WHO ARE CERTIFIED SHORTHAND REPORTERS DO NOT HAVE AUTHORITY TO CITE A WITNESS FOR CONTEMPT AND IMPOSE A FINE WHILE ENGAGED IN THE TAKING OF DEPOSITIONS.  ALL COURT REPORTERS APPOINTED UNDER 20 O.S. 1968 Supp., 106.1-106.7 [20-106.1] — [20-106.7] ARE STATE EMPLOYEES AND MUST BECOME MEMBERS OF THE PUBLIC EMPLOYEES RETIREMENT SYSTEM AS A CONDITION PRECEDENT TO THEIR EMPLOYMENT OF CONTINUANCE OF SAME. CITE: 49 O.S. 1961 86 [49-86], OPINION NO. 67-102, 74 O.S. 1967 Supp., 925 [74-925] DON TIMBERLAKE